 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 665, International Alliance of Theatrical StageEmployees (Independent Artists, a Division ofColumbia Picture Industries, Inc.) and ChesterLau. Case 37-CB-49819 January 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 8 July 1983 Administrative Law Judge Rich-ard J. Boyce issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent Local 665,International Alliance of Theatrical Stage Employ-ees, its officers, agents, and representatives, shalltake the action set forth in the Order, except thatthe attached notice is substituted for that of the ad-ministrative law judge.I The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentSection 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT cause or attempt to cause Inde-pendent Artists, a Division of Columbia Picture In-268 NLRB No. 85dustries, Inc., or any other employer, to deny em-ployment to or otherwise discriminate againstChester Lau in violation of Section 8(a)(3) of theAct because he is not a member of or is behind inhis dues to our labor organization.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL notify Independent Artists, a Divisionof Columbia Picture Industries, Inc., in writing,that we have no objection to the employment ofChester Lau, and WE WILL furnish Chester Lauwith a copy of that notification.WE WILL make Chester Lau whole, with inter-est, for any loss of earnings he may have sufferedby reason of our misconduct against him.LOCAL 665, INTERNATIONAL ALLI-ANCE OF THEATRICAL STAGE EM-PLOYEESDECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thismatter was tried before me in Honolulu, Hawaii, March3, 1983. The charge was filed July 14, 1982, by ChesterLau, acting in his individual capacity (Lau). The com-plaint issued August 20, was amended during the trial,and alleges that Local 665, International Alliance of The-atrical Stage Employees (the Respondent), violated Sec-tion 8(b)(2) and (1)(A) of the National Labor RelationsAct (the Act) July 12, 1982, by attempting to cause andcausing an employer to discharge Lau because of hisnonmembership in the Respondent.'1. JURISDICTIONThe Employer in question, Independent Artists, a Di-vision of Columbia Picture Industries, Inc. (IA), is aDelaware corporation engaged in the production andmanufacture of motion pictures, television commercials,and related items. Its annual gross revenues excess$500,000, of which over $50,000 is derived from sales tocustomers across state lines.IA is an employer engaged in and affecting commercewithin Section 2(2), (6), and (7) of the Act.I Sec. 8(b)(2) states in relevant part that it is an unfair labor practicefor a labor organization "to cause or attempt to cause an employer todiscriminate against an employee in violation of' Sec. 8(a)(3). Sec. 8(a)(3)states that an employer commits an unfair labor practice "bydiscriminat[ing] in regard to hire or tenure of employment or any term orcondition of employment to encourage or discourage membership in anylabor organization."Sec 8(b)(l)(A) makes it an unfair labor practice for a labor organiza-tion "to restrain or coerce ...employees in the exercise of the rightsguaranteed them in Section 7 .." Sec. 7 states:Employees shall have the right to self-organization, to form, join, orassist laor organizations, to bargain collectively through representa-tives of their own choosing .. .and shall also have the right to re-frain from any or all such activities ....570 STAGE EMPLOYEES IASTE LOCAL 665 (COLUMBIA PICTURE)II. THE RESPONDENT'S STATUSThe Respondent is a labor organization within themeaning of Section 2(5) of the Act.Ill. THE ALLEGED MISCONDUCTA. EvidenceIn July 1982, IA was preparing to shoot a televisioncommercial on the island of Hawaii. Its producer on theproject was Paul Rosen. Its location manager was RandySpangler.2The Respondent's business representative, Joe Ahuna,testified that he and Rosen had a telephone conversationJuly 11, Rosen being in Hilo and Ahuna in Honolulu andRosen having placed the call, in which Rosen said hewanted to hire Lau as a cameraman on the project andobtained Lau's telephone number from Ahuna. Ahunafurther testified that he told Rosen that Lau was "behindwith his [union] dues," and that he gave Rosen thenames of four other cameramen "just in case he cannotget hold of" Lau.Lau in fact had let his dues lapse. Ahuna assertedlywas "only joking" when he raised this with Rosen. Heelaborated that it is not his "worry" whether the mem-bers are behind in their dues-"I just refer people towork; it's the secretary-treasurer that keeps up with yourdues, not me."Lau testified that, about I p.m. July 12, he and Rosenhad a telephone conversation, Rosen being in Hilo andLau in Honolulu and Spangler having placed the call, inwhich it was agreed that Lau would serve as second as-sistant camerman on the project. Rosen told him to fly toHilo the next day, with work to begin the day after that,Lau related, and that IA would reimburse him on arrivalfor the cost of his plane ticket. Lau purchased a Honolu-lu-Hilo-Honolulu ticket that same day. It provided for aHonolulu departure July 13 at 5:45 p.m.Spangler corroborated Lau that he initiated the calljust described between Rosen and Lau, after which heturned the phone over to Rosen. Spangler testified thathe has known and worked with Lau for about 13 years,that Lau "has the most experience from [his] standpoint...on the Islands as far as camera equipment and majorproductions," and that he consequently had recommend-ed him to Rosen.Spangler testified that, following the July 12 conversa-tion between Rosen and Lau, he called Ahuna to reportthat Lau had been "contacted ...to work on the com-mercial." This was in part "a courtesy call," Spangler ex-plained, "because Joe wants to know who is workingand he has to keep his records straight," and in part be-cause "they'll make hassles for you if you don't haveunion guys." Ahuna reponded, according to Spangler,that Lau's membership was "not in good standing" be-cause he was "not up on his dues," and that IA "shoulduse one of the local union members who [is] in goodstanding," such as Bob Moore or one of three others2 Spangler. apparently an independent contractor, was retrain by IA tobe location manager on the project He testified that a location managerfunctions as the producer's assistance, finding locations for shooting, pro-curing hotel space, getting equipment for the crew, and in general ar-ranging for "whatever they need."mentioned by name. Spangler said, as he recalled, that hewould "get back to" Ahuna later.3Spangler continued that he then discussed the situationwith Rosen, who accepted his advice that IA "should dowhat Joe wants ...to avoid any hassles." With that,Spangler testified, he reached Bob Moore by telephone,arranging for him to serve as second assistant camera-man, after which he informed Ahuna of this develop-ment.Ahuna, while admitting that he had two July 12 con-versations with Spangler, denied that Lau was men-tioned. He testified, rather, that Spangler called him toask if Moore was available; that he replied that he wouldcheck and that Spangler should call back in 5 minutes;that, having checked, he told Spangler during their fol-lowup exchange that Moore was available; and thatSpangler then instructed him to tell Moore to fly to HiloJuly 14, with work to start July 15.Ahuna testified that he "had no objections" to IA'shire of Lau, and denied ever saying to Rosen orSpangler that Lau should not be used because "he wasnot a member of the union, or not in good standing withthe union."Moore did perform as second assistant cameraman onthe project, which apparently lasted 2 or 3 days. Lau tes-tified that he learned of his displacement the night ofJuly 12, by message from Spangler recorded on hisCode-A-Phone. Spangler testified that the only reasonLau was not used was "because Joe told us he was notin the local union and his dues were not paid."There was no labor agreement between Respondentand IA.Rosen did not testify.B. Conclusion and ReasonsIt is concluded that the Respondent attempted to anddid cause IA to withdraw employment from Lau, andthat it therefore violated Section 8(b)(2) and (I)(A) sub-stantially as alleged.The bases for this conclusion are:1. Lau is credited that he and Rosen agreed July 12that he would serve as second assistant cameraman.42. Spangler is credited that, when he reported toAhuna IA's plan to use Lau, Ahuna said that Lau was"not in good standing" and that IA "should use" one offour named persons who were "in good standing"; thatarrangements subsequently were made for Moore toserve in Lau's stead; and that Ahuna's remarks were thereason Lau was not used.53 Later asked if Ahuna said IA "should or would have to use localpeople," Spangler testified: "He said 'would have to use somebody in thelocal union."' He then added that, whether Ahuna said "would or should,he means would."4 Lau's testimony was coherent and uncontroverted, his demeanor wasforthright, and his same-day purchase of the plane ticket lends circum-stantial corroboration.' While Spangler's testimony at times was disorganized and tentative,his demeanor was earnest and convincing. Beyond that, the probability isthat Ahuna's admitted remarks about Lau's status with the Respondentcame after rather than before he had learned that IA was going to useLau, there being no other explanation for IA's about-face. Finally, Ahunawas not an impressively believable witness.571 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. The plain purpose and foreseeable effect of Ahuna'sremarks was to achieve that which ensued.4. As stated in Northwestern Montana District Councilof Carpenters' Unions (Glacier Park Co.), 126 NLRB 889,897 (1960):An express demand or request is not essential to aviolation of Section 8(b)(2) of the Act. It sufficies ifany pressure or inducement is used by the union toinfluence the employer.Similarly, quoting from Electrical Workers IBEW Local441 (Otto K. Oleson Electronics), 221 NLRB 214, 214(1975):[I]t is unnecessary to determine whether Re-spondent's unlawful conduct was fortified by athreat, as "the relationship of cause and effect, theessential feature of Section 8(b)(2), can exist as wellwhere an inducing communication is in courteousor even precatory terms, as where it is rude and de-manding."6CONCLUSIONS OF LAWBy attempting to cause and causing Independent Art-ists, a Division of Columbia Picture Industries, Inc., towithdraw employment from Chester Lau, as foundherein, the Respondent violated Section 8(b)(2) and(I)(A) of the Act.RECOMMENDED ORDER7The Respondent, Local 665, International Alliance ofTheatrical Stage Employees, its officers, agents, and rep-resentatives, shall1. Cease and desist from(a) Causing or attempting to cause Independent Art-ists, a Division of Columbia Picture Industries, Inc., ora The quotation within the quotation is from NLRB v. Jarka Corp. ofPhiladelphia, 198 F.2d 618, 621 (3d Cir. 1952).7 All outstanding motions inconsistent with this recommended Orderhereby are denied. If no exceptions are filed as provided by Sec. 102.46.of the Board's Rules and Regulations, the findings, conclusions, and rec-ommended Order shall, as provided in Sec. 102.48 of the Rules, be adopt-ed by the Board and all objections to them shall be deemed waived forall purposes.any other employer, to deny employment to or other-wise discriminate against Chester Lau in violation ofSection 8(a)(3) of the Act because he is not a member ofor is behind in his dues to the Respondent.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take this affirmative action.(a) Notify Independent Artists, a Division of ColumbiaPicture Industries, Inc., in writing, that it has no objec-tion to the employment of Chester Lau, and furnishChester Lau with a copy of that notification.(b) Make Chester Lau whole, with interest, for anyloss of earnings he may have suffered by reason of theRespondent's misconduct against him.8(c) Post at its business offices, meeting halls, and dis-patch halls copies of the attached notice marked "Ap-pendix."9Copies of the notice, on forms provided by theRegional Director for Region 20, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(d) Mail to the Regional Director for Region 20 signedcopies of the notice for posting by Independent Artists, aDivision of Columbia Picture Industries, Inc., if willing,in places where notices to employees customarily areposted.(e) Notify the Regional Director for Region 20, inwriting within 20 days from the date of this Order whatsteps the Respondent has taken to comply.8 Loss of earnings shall be computed in accordance with F. W. Wool-worth Co., 90 NLRB 289 (1950), with interest as prescribed in OlympicMedical Corp., 250 NLRB 146 (1980), and Florida Steel Corp., 231 NLRB651 (1977). See, generally, Isis Plumbing Co., 138 NLRB 716 (1962).a If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."572